Citation Nr: 0614963	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which found that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for service connection for depression.  The 
veteran was initially denied service connection for 
depression in an unappealed August 1981 rating decision.  On 
August 22, 2001 the RO received the veteran's request to 
reopen his claim for entitlement to service connection.  That 
request was subsequently denied in the January 2002 rating 
decision.  

The veteran testified at a hearing before the undersigned 
sitting at the RO (Travel Board hearing) in September 2005.  
A transcript of that hearing is of record.  

The veteran has been represented by AMVETS during the course 
of his appeal, as reflected in the July 1981 Appointment of 
Veterans Service Organization as Claimant's Representative.  
In February 2006 the Board received from the veteran an 
Appointment of Attorney or Agent as Claimant's Representative 
appointing Jeffrey J. Bunten.  On the same date, the Board 
received a letter from Mr. Bunten requesting a copy of the 
veteran's claims file.  

A copy of the veteran's claims file was sent to Mr. Bunten's 
office in March 2006.  A May 2006 Report of Contact indicates 
that Mr. Bunten had no further arguments to make and that he 
did not wish to review the claims folder.  The Board finds 
that the veteran's new representative has had ample 
opportunity to review the claims file and make any additional 
arguments.  The case is thus ready for appellate review.  


FINDINGS OF FACT

1.  The August 1981 denial of the veteran's claim for service 
connection for depression is final.  

2.  Evidence received since the August 1981 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material and the claim for service connection for 
depression is not reopened.  38 U.S.C.A. §§ 5108, 7015 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that in regard to reopening claims, VA 
must inform the claimant of what information and evidence is 
necessary to reopen the claim and what information and 
evidence is necessary to establish entitlement to the benefit 
sought.  In this case, the veteran was provided notice on 
both of these aspects of his claim.  In Kent, the Court also 
held that the VCAA requires VA to look at the bases for the 
denial in the prior decision and to respond with a letter 
describing the evidence necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In this 
case, as will be discussed further below, the veteran's 
service connection claim was denied in August 1981 because 
there was no evidence of an acquired nervous condition in 
service and no evidence that his post-service condition was 
related to service.  

A November 2001 VCAA letter informed the veteran of what 
information and evidence would be considered "new" and 
"material" as required to reopen his claim.  He was also 
informed of what information and evidence was required to 
grant service connection for his disability were the claim to 
be reopened.  He was informed of the need to present evidence 
of an injury or disease incurred in or made worse during 
service or an event in service causing injury or disease, and 
the need to provide evidence of a link between his current 
disability and service.  Therefore, the veteran was 
adequately advised of the evidence required to substantiate 
the elements which were insufficient in the previous final 
denial of his service connection claim.  Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  

The November 2001 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the November 
2001 VCAA letter asked the veteran to send information 
describing additional evidence he wanted VA to obtain on his 
behalf or to send the evidence itself.  This letter informed 
the veteran where and when to send such information and 
evidence.  Thus, the veteran was adequately advised to submit 
evidence in his possession pertinent to his claim.  

The Court has also held that VCAA notice should be given 
before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice was provided prior to the initial adjudication.  

The veteran has not alleged any prejudicial deficiency in the 
VCAA notice, and the Board is unable to discern such a lapse 
in the record.  A deficiency in VCAA notice (other than with 
regard to element 1) is not remandable error unless the 
appellant "identif[ies] with considerable specificity, how 
the notice was defective and what evidence the appellant 
would have provided or requested the Secretary to obtain...had 
the Secretary fulfilled his notice obligations; further, an 
appellant must also assert, again with considerable 
specificity, how the lack of that notice and evidence 
affected the essential fairness of the adjudication."  Short 
Bear v. Nicholson, 19 Vet. App. 341 (2005).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided notice 
regarding the first three Dingess/Hartman notice elements.  
While the veteran has not specifically been provided notice 
in regard to the fourth or fifth elements, notice as to the 
degree of disability or assignment of an effective date are 
not required because the claim is not being reopened and so a 
disability rating and effective date are not being set.  The 
veteran is, therefore, not prejudiced by the lack of these 
elements of notice.

The Board finds all required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2) (West 2002).  Moreover, § 
5103A(f) states, "Nothing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  VA 
has specified that it will not provide an examination prior 
to reopening a finally disallowed claim. 38 C.F.R. § 
3.159(c)(4)(iii) (2005).  The Board notes that the veteran's 
service medical records, service personnel records and 
private treatment records have been associated with the 
claims file and there is no indication that further 
assistance would aid the veteran in substantiating his claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Analysis

A rating action from which an appeal is not perfected is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been issued, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the August 1981 denial 
included the veteran's service medical records.  These 
records include an October 1968 pre-induction examination, 
during which the veteran indicated he had a history of 
depression or excessive worry and nervous trouble.  He 
specifically indicated that he had been prescribed medication 
for nervousness.  There are no complaints of or treatment for 
depression or nervousness during service, and the veteran's 
psychiatric evaluation was normal at the October 1970 
separation examination.  

The evidence before the RO at the time of the initial denial 
also included records of hospitalization for depression in 
November and December 1973, and January, February, and August 
1974.  These records attributed the veteran's depression to 
marital problems.  A July 1981 letter from Dr. A. indicated 
that the veteran was first treated for depression since 
November 1973 due to marital problems.  A July 1981 letter 
from Dr. C. notes that the veteran had been nervous prior to 
and during service and that he first began treating the 
veteran in 1975.  

Based on the foregoing evidence, the RO denied service 
connection in August 1981 because there was no evidence of an 
acquired nervous condition in service, and the veteran's 
post-service depression was related to marital difficulties.  
The veteran did not file a notice of disagreement within one 
year of the notice of the August 1981 rating decision and, 
so, that determination is now final.  38 U.S.C.A. § 7105(c).  
However, the veteran could reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Evidence submitted since August 1981 includes outpatient 
treatment records from Dr. M. from March 1994 to October 
2001, reflecting ongoing treatment for depression.  These 
records are not new and material as they do not provide a 
medical opinion that the veteran acquired a psychiatric 
disorder in service.  The Board notes that at his March 1994 
new patient evaluation, the veteran gave a history of his 
symptoms since Vietnam, however, the RO had previously 
considered the presence of the veteran's symptoms since that 
time, as his entrance examination indicated a history of and 
medication for nervousness.

Further evidence associated with the claims file since August 
1981 includes a January 1970 letter from the veteran to his 
mother, in which he stated that he was homesick and 
depressed.  This letter is not new and material evidence 
because, while it was not considered in the August 1981 
denial, it does not demonstrate that a chronic acquired 
psychiatric disorder developed as a result of military 
service.  While the veteran stated in his letter that he was 
depressed, as a layperson, he is not competent to report a 
diagnosis of acquired psychiatric disorder.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In addition, a letter from the veteran's ex-wife was received 
at the RO in December 2002 in which she stated that the 
veteran was depressed in service.  While new, this letter is 
not material in that it, too, is a lay statement and, as a 
layperson, the veteran's ex-wife is not competent to report a 
diagnosis of depression in service.  See Grottveit.  

A letter from the veteran's brother, also received at the RO 
in December 2002 stated that the veteran had a nervous 
condition prior to service and that he required psychiatric 
treatment after service.  This letter is not new and material 
evidence as the RO had previously considered the veteran's 
condition prior to service and his post-service psychiatric 
treatment.  The letter fails to establish by competent 
medical evidence that the veteran had an acquired psychiatric 
disorder in service.  

While the veteran's brother suggests that the veteran's post-
service psychiatric problems were caused by service, as a 
layperson, the veteran's brother would not be competent to 
express an opinion as to medical causation of post-service 
psychiatric problems, as he has not claimed, nor shown, that 
he is a medical expert, capable of rendering medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Also in December 2002, the veteran submitted an October 1987 
letter from Dr. F. which indicated that the veteran had been 
receiving psychiatric care at his practice since October 
1975.  This evidence is also not new and material as the RO 
previously considered post-service psychiatric treatment.  
There is no indication of evidence in the October 1987 letter 
which would link the development of a psychiatric disorder to 
military service.  

In a January 2005 letter, a Marine who served with the 
veteran stated that he observed changes in him during 
service, including worrying, bouts of depression, headaches, 
and inability to sleep.  Again, as a lay statement, the 
fellow Marine's observations of the veteran are not new and 
material evidence because, as a layperson, the Marine is not 
competent to report a diagnosis of depression in service.  
See Grottveit.  

Finally, at his September 2005 hearing, the veteran testified 
that he had been nervous as a child and that he developed 
headaches, sleeplessness, and homesickness while in service.  
He stated that he started having problems with depression in 
service.  This testimony is not new and material as pre-
service nervousness was already considered by the RO and, 
while competent to report symptoms experienced, the veteran 
is not competent to report a diagnosis of depression in 
service.  See Grottveit.  

The veteran also testified regarding post-service treatment 
for depression.  Reports of such treatment do not constitute 
new and material evidence as the RO previously considered 
post-service psychiatric treatment, and such reports are no 
more than cumulative and redundant.

In view of the foregoing, the Board concludes that the 
veteran's claim cannot be reopened because no new and 
material evidence has been submitted.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been presented, the 
veteran's claim of entitlement to service connection for 
depression is not reopened.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


